DETAILED ACTION

This Office action is responsive to the following communication:  Amendment filed on 22 November 2021.
Claim(s) 1-5, 8, 9, 12, 16, 17, 19, 20, 22-25, 29, 31, 32, 34, and 35 is/are pending and present for examination.  Claim(s) 1 is/are in independent form.
The instant application claims priority to 25 April 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, 16, and 17 have been amended.
Claims 34 and 35 have been newly added.
Claims 6, 7, 11-15, 18, 21, 26-28, 30, and 33 have been cancelled.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 19, 24, 25, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler, USPGPUB No. 2018/0081937, filed on 5 November 2015, and published on 22 March 2018, in view of Jiang et al, USPGPUB No. 2012/00524247, filed on 27 August 2010, and published on 1 March 2012, and in further view of Hoa et al, U.S. Patent No. 6,282,541, filed on 27 July 1998, and issued on 28 August 2001. 
As per independent claim 1, Broecheler, in combination with Jiang and Hoa, discloses:
A method for querying a graph model, comprising:

receiving an initial vertex set for one or more query blocks {See Broecheler, [0023], wherein this reads over “At 302, vertex-centric indices for a graph database are generated. Graph database queries are often formed from the perspective of a vertex.”}; and 

executing the one or more query blocks to generate respective output vertex sets, the output vertex sets and the initial vertex set being enabled to interconnect in a vertex-set-flow graph based on the query blocks1 {See Broecheler, [0023], wherein this reads over “For example, a query may desire to identify edges of a particular vertex that match the query. In another example, a query may desire to identify an adjacent/neighbor vertex connected to the subject vertex that matches the query criteria. Rather than traversing an entire large graph of the entire dataset to locate a desired edge and/or vertex, a separate vertex-centric index for each vertex may be generated to enable fast vertex-centric query processing”},

wherein said executing comprises calculating a runtime attribute in a selected query block of the one or more query blocks {See Jiang, [0051], wherein this reads over “More specifically, instructions are provided to process segments of data, identify the order of path expressions within the data stream, create a tree structure based upon the order of path expressions, and to create a filter for each node of the tree, wherein the filter(s) process the input stream. In addition, instructions are provided to associate an accumulator object with each path query. The accumulator object provides support for mathematical manipulation of each data element that satisfies a path expression according to an accumulator function.”}, 

said calculating comprising calculating an accumulator for aggregating based on one or more selected vertices or one or more selected edges associated with the selected query block {See Jiang, [0051], wherein this reads over “Furthermore, in one embodiment, a report template is created with multiple fields, wherein at least one field of the report template is associated with an identifier of a leaf node form the tree structure. Data processed from the accumulator nodes may be called to the template via the identifier. In one embodiment, the report template may be transformed to communicate result data associated with aggregated data that is generated by the aggregator function. This includes replacing each element in a formula of the result data with an identifier corresponding to a leaf node of the virtual tree (1022). Accordingly, instructions are provided to apply stream processing to a hierarchical self describing data stream.”}, wherein said calculating the accumulator comprises:

calculating a local accumulator having respective values attached to the selected vertices or the selected edges2;

calculating a global accumulator having a value across all of the selected vertices or the selected edges3; or

calculating one or more groupby accumulators each being associated with an expression list, each groupby accumulator being configured to sort the selected vertices or the selected edges into groups based on one or more group dimensions specified in the expression list {See Hoa, column 13, lines 23-30, wherein this reads over “The groupby aggregation system 124 carries accumulators for aggregation for all keys in the leaf nodes of the tournament tree. This implies a larger space demand on main memory compared with winner aggregation only.”}.

	Broecheler is directed to the invention of identifying edges and vertices of a query.  Broecheler fails to expressly disclose the claimed feature of “wherein said executing comprises calculating a runtime attribute in a selected query block of the one or more query blocks”, “said calculating comprising calculating an accumulator for aggregating based on one or more selected vertices or one or more 
	Jiang is directed to the invention of processing a data stream wherein selected path expressions are ordered based upon the hierarchy, and a tree structure is created that corresponds to the hierarchy.  
As per the claimed feature of “wherein said executing comprises calculating a runtime attribute in a selected query block of the one or more query blocks,” Jiang discloses that “instructions are provided to process segments of data, identify the order of path expressions within the data stream, create a tree structure based upon the order of path expressions, and to create a filter for each node of the tree, wherein the filter(s) process the input stream” so that “[t]he accumulator object provides support for mathematical manipulation of each data element that satisfies a path expression according to an accumulator function.”  See Jiang, [0051].  That is, Jiang discloses that a mathematical manipulation (i.e. calculating a runtime attribute) may be made when path expressions are received within the data stream (i.e. a selected query block of the one or more query blocks).
As per the claimed feature of “said calculating comprising calculating an accumulator for aggregating based on one or more selected vertices or one or more selected edges associated with the selected query block,” Jiang discloses that “[d]ata processed from the accumulator nodes may be called to the template via the identifier.”  See Jiang, [0051].  That is, Jiang discloses that data may be retrieved from the accumulator nodes which are utilized with the disclosed accumulator function.  Wherein Broecheler is directed to an invention for identifying edges and vertices, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Broecheler with that of Jiang for the predictable result of a system wherein accumulator objects may be determined from the tree structure which is created based on the received path expressions as disclosed by Jiang.
The combination of Broecheler and Jiang fails to disclose the claimed feature of “calculating one or more groupby accumulators each being associated with an expression list, each groupby accumulator being configured to sort the selected vertices or the selected edges into groups based on one or more group dimensions specified in the expression list.”  Hoa discloses that “[t]he groupby aggregation system 
As per dependent claim 2, Broecheler, in combination with Jiang and Hoa, discloses:

The method of claim 1, wherein said executing comprises enabling the output vertex sets and the initial vertex set to interconnect in the vertex-set-flow graph having a directed acyclic graph (DAG) shape4 {See Broecheler, Figure 1A}. 

As per dependent claim 3, Broecheler, in combination with Jiang and Hoa, discloses:
The method of claim 1, wherein said executing comprises executing a selected query block of the one or more query blocks to generate an output vertex set based on an input vertex set of the selected query block {See Broecheler, [0030], wherein this reads over “In the example of FIG. 1C, a common search query might be to find a vertex that has a grandfather relationship with a subject vertex. Finding this grandfather vertex might require two edge traversals. For example, for the "hercules" subject vertex of graph 110 of FIG. 1C, the "father" edge is traversed to obtain the "jupiter" vertex that is the "father" of the "hercules" vertex and from the "jupiter" vertex, another "father" edge is traversed again to obtain the grandfather "saturn" vertex desired by the initial query.”}. 

As per dependent claim 4, Broecheler, in combination with Jiang and Hoa, discloses:
The method of claim 3, wherein said executing the selected query block comprises generating the output vertex set based on the input vertex set, the output vertex set and the input vertex set being connected directionally in the vertex-set-flow graph via the selected query block {See Broecheler, [0031], wherein this reads over “In some embodiments, rather than requiring the multiple levels of edge traversals, a direct "path" between the subject vertex and another vertex that previously was not directly connected to the subject vertex is generated as a virtual edge. For example, a "grandfather" relationship virtual edge is generated to directly connect the "hercules" vertex with the "saturn" vertex of graph 110 of FIG. 1C. The virtual edge may serve as the third edge to complete a triangle between the three vertices (e.g., between "hercules," "jupiter," and "saturn" vertices). However, only the middle vertex (e.g., the "focal vertex") of the three vertices has complete knowledge of the edges to detect the virtual edge.”}. 

As per dependent claim 5, Broecheler, in combination with Jiang and Hoa, discloses:
The method of claim 3, wherein said executing the selected query block comprises 

generating the output vertex set based on the input vertex set, the input vertex set being an output vertex set of another query block of the one or more query blocks {See Broecheler, [0031], wherein this reads over “In some embodiments, when data of the focal vertex is utilized to detect and generate a virtual edge, the generated virtual edge is provided to be inserted in the vertex-centric indices of the vertices to be connected using the virtual edge. For example, a "grandfather" virtual edge detected using the edges of the "jupiter" vertex (e.g., detected using vertex-centric index of "jupiter" vertex) is provided to be stored/indexed in the vertex-centric index of the "hercules" vertex and the vertex-centric index of the "saturn" vertex.”}, 

wherein said executing comprises executing the one or more query blocks including a vertex block, an output vertex set of the vertex block being a subset of an input vertex set of the vertex block5, or 

wherein said executing comprises executing the one or more query blocks including an edge block, the edge block traversing over a selected edge type that is associated with an input vertex set and output vertex set of the vertex block in the graph model {See Broecheler, [0031], wherein this reads over “In some embodiments, when data of the focal vertex is utilized to detect and generate a virtual edge, the generated virtual edge is provided to be inserted in the vertex-centric indices of the vertices to be connected using the virtual edge. For example, a "grandfather" virtual edge detected using the edges of the "jupiter" vertex (e.g., detected using vertex-centric index of "jupiter" vertex) is provided to be stored/indexed in the vertex-centric index of the "hercules" vertex and the vertex-centric index of the "saturn" vertex.”}. 

As per dependent claim 8, Broecheler, in combination with Jiang and Hoa, discloses:
The method of claim 5, wherein said executing comprises executing the edge block, the edge block traversing over the selected edge type including any one of a plurality of selected edge types in the graph model {See Broecheler, [0032], wherein this reads over “a query that can utilize the virtual edge is automatically identified and the query is configured to utilize the virtual edge when performing the query”}. 

As per dependent claim 19, Broecheler, in combination with Jiang and Hoa, discloses:
The method of claim 1, wherein said executing comprises controlling the one or more query blocks at least partially via control flow based on a control flow condition {See Broecheler, [0023], wherein this reads over “the vertex-centric index for a subject vertex may index data associated with at least a desired portion of one or more of the following: identifiers, labels, properties and/or directionality of edges connected to the subject vertex and identifiers, and/or properties of other vertices directly connected to the subject vertex. For example, the vertex-centric index includes a table of connected edges and adjacent vertices for a particular vertex”}. 

As per dependent claim 24, Broecheler, in combination with Jiang and Hoa, discloses:
The method of claim 1, wherein said executing comprises updating a vertex or an edge associated with the graph model {See Broecheler, [0031], wherein this reads over “For example, a "grandfather" relationship virtual edge is generated to directly connect the "hercules" vertex with the "saturn" vertex of graph 110 of FIG. 1C. The virtual edge may serve as the third edge to complete a triangle between the three vertices (e.g., between "hercules," "jupiter," and "saturn" vertices).”}. 

As per dependent claim 25, Broecheler, in combination with Jiang and Hoa, discloses:
The method of claim 24, wherein said updating comprises

updating at least one attribute of the vertex or the edge associated with the graph model {See Broecheler, [0031], wherein this reads over “For example, a "grandfather" relationship virtual edge is generated to directly connect the "hercules" vertex with the "saturn" vertex of graph 110 of FIG. 1C. The virtual edge may serve as the third edge to complete a triangle between the three vertices (e.g., between "hercules," "jupiter," and "saturn" vertices).”},

wherein said updating comprises selecting the vertex or the edge for updating by filtering based on a condition expression,

wherein said updating comprises updating via an update block provided among the one or more query blocks {See Broecheler, [0031], wherein this reads over “For example, a "grandfather" relationship virtual edge is generated to directly connect the "hercules" vertex with the "saturn" vertex of graph 110 of FIG. 1C. The virtual edge may serve as the third edge to complete a triangle between the three vertices (e.g., between "hercules," "jupiter," and "saturn" vertices).”}, or

wherein said updating comprises updating via a runtime attribute operation in a selected query block of the one or more query blocks6. 

As per dependent claim 31, Broecheler, in combination with Jiang and Hoa, discloses:
The method of claim 1, wherein said providing comprises defining the initial vertex set comprising one or more vertices in the graph model {See Broecheler, [0015], wherein this reads over “As shown in this example graph data model, a vertex is connected to another vertex via an incoming/outgoing edge. The directed edge has a tail vertex and a head vertex”}. 

As per dependent claim 32, Broecheler, in combination with Jiang and Hoa, discloses:
The method of claim 31, wherein said defining comprises defining the initial vertex set via a seed block, or wherein said defining comprises defining the initial vertex set including all vertices of a selected vertex type in the graph model {See Broecheler, [0023], wherein this reads over “Graph database queries are often formed from the perspective of a vertex. For example, a query may desire to identify edges of a particular vertex that match the query. In another example, a query may desire to identify an adjacent/neighbor vertex connected to the subject vertex that matches the query criteria”}. 

Claims 9, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler, in view of Jiang and Hoa, and in further view of Fokoue-Nkoutche et al, USPGPUB No. 2016/0342709, filed on 18 June 2015, and published on 24 November 2016.
As per dependent claim 9, Broecheler, in combination with Jiang, Hoa, and Fokoue-Nkoutche, discloses:
The method of claim 1, further comprising filtering edges or vertices in a selected block via a condition expression {See Fokoue-Nkoutche, [0044], wherein this reads over “Filter pipes typically filter out unrelated vertices or edges by attribute lookup. Hence, the corresponding CTE templates can simply apply equivalent SQL conditions on JSON attribute table lookup. For the filter conditions not supported by default SQL functions, such as the simplePath( ) pipes, UDFs are defined to enable the filter condition translation”},

further comprising obtaining the one or more query blocks defined in a declarative graph query language {See Fokoue-Nkoutche, [0046], wherein this reads over “Branch pipes control the execution flow of other pipes. For split/merge pipes and ifElseThen( ) pipes, CTEs can be used to represent all the possible branches, and use condition filters to get the desired branch”}.

	Broecheler is directed to the invention of a graph database having a plurality of vertex-centric indices.  Broecheler fails to disclose the claimed feature of “further comprising filtering edges or vertices in a selected block via a condition expression, further comprising obtaining the one or more query blocks defined in a declarative graph query language or wherein said executing comprises calculating a runtime attribute in a selected query block of the one or more query blocks.”  
	Fkoue-Nkoutche is directed to the invention of storing graph data in a relational database.  Specifically, Fkoue-Nkoutche disclose that “[f]or split/merge pipes and ifElseThen( ) pipes, CTEs can be used to represent all the possible branches, and use condition filters to get the desired branch.”  See Fokoue-Nkoutche, [0046].  Wherein Fkoue-Nkoutche discloses that ifElseThen conditions may be utilized to get the desired branch, it would have been obvious to one of ordinary skill in the art to improve the prior art of Broecheler with that of Fokoue-Nkoutche for the predictable result of a system wherein the query block of Broecheler may be further executed via an If-Else condition (i.e. an IF-ELSE control flow).
As per dependent claim 20, Broecheler, in combination with Jiang, Hoa, and Fokoue-Nkoutche, discloses:
The method of claim 19, wherein said controlling comprises iteratively executing at least one selected query block of the one or more query blocks via a WHILE loop based on the control flow condition, or 

wherein said controlling comprises executing at least one selected query block of the one or more query blocks via an IF-ELSE control flow based on the control flow condition {See Fokoue-Nkoutche, [0046], wherein this reads over “For split/merge pipes and ifElseThen( ) pipes, CTEs can be used to represent all the possible branches, and use condition filters to get the desired branch.”}. 

	Broecheler is directed to the invention of a graph database having a plurality of vertex-centric indices.  Broecheler fails to disclose the claimed feature of “wherein said controlling comprises iteratively executing at least one selected query block of the one or more query blocks via a WHILE loop based on the control flow condition, or wherein said controlling comprises executing at least one selected query block of the one or more query blocks via an IF-ELSE control flow based on the control flow condition.”  
	Fkoue-Nkoutche is directed to the invention of storing graph data in a relational database.  Specifically, Fkoue-Nkoutche disclose that “[f]or split/merge pipes and ifElseThen( ) pipes, CTEs can be used to represent all the possible branches, and use condition filters to get the desired branch.”  See Fokoue-Nkoutche, [0046].  Wherein Fkoue-Nkoutche discloses that ifElseThen conditions may be utilized to get the desired branch, it would have been obvious to one of ordinary skill in the art to improve the prior art of Broecheler with that of Fokoue-Nkoutche for the predictable result of a system wherein the query block of Broecheler may be further executed via an If-Else condition (i.e. an IF-ELSE control flow).
As per dependent claim 22, Broecheler, in combination with Jiang, Hoa, and Fokoue-Nkoutche, discloses:
The method of claim 1, wherein the one or more query blocks are within a first graph query, and wherein said executing comprises calling a second graph query via the first graph query {See Fokoue-Nkoutche, [0037], wherein this reads over “an input Gremlin query 602 is received and parsed into an execution pipeline 606 by a Gremlin parse 604. The execution pipeline 606 includes a set of ordered Gremlin operations (i.e., pipes). The pipes are then sent to the query builder 610, where a set of pre-defined templates, which are of different types including SQL functions, user defined functions (UDFs), common table expression (CTE) fragments and stored procedures (SPs), are used to translate the pipes into SQL fragments 612. Based on the order of the input pipes, the SQL fragments 612 are composed together and optimized by the query optimizer 614 to create a SQL query 616 that is sent to the relational database 618 for execution”}. 

As per dependent claim 23, Broecheler, in combination with Jiang, Hoa, and Fokoue-Nkoutche, discloses:
The method of claim 22, wherein said calling the second graph query comprises: 

providing one or more parameters to the second graph query, the one or more parameters being defined in the first graph query {See Fokoue-Nkoutche, [0037], wherein this reads over “an input Gremlin query 602 is received and parsed into an execution pipeline 606 by a Gremlin parse 604. The execution pipeline 606 includes a set of ordered Gremlin operations (i.e., pipes). The pipes are then sent to the query builder 610, where a set of pre-defined templates, which are of different types including SQL functions, user defined functions (UDFs), common table expression (CTE) fragments and stored procedures (SPs), are used to translate the pipes into SQL fragments 612. Based on the order of the input pipes, the SQL fragments 612 are composed together and optimized by the query optimizer 614 to create a SQL query 616 that is sent to the relational database 618 for execution”}; and

obtaining a return result from the second graph query based on the one or more parameters {See Fokoue-Nkoutche, [0037], wherein this reads over “an input Gremlin query 602 is received and parsed into an execution pipeline 606 by a Gremlin parse 604. The execution pipeline 606 includes a set of ordered Gremlin operations (i.e., pipes). The pipes are then sent to the query builder 610, where a set of pre-defined templates, which are of different types including SQL functions, user defined functions (UDFs), common table expression (CTE) fragments and stored procedures (SPs), are used to translate the pipes into SQL fragments 612. Based on the order of the input pipes, the SQL fragments 612 are composed together and optimized by the query optimizer 614 to create a SQL query 616 that is sent to the relational database 618 for execution”}. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler, in view of Jiang and Hoa, and in further view of Lisonbee et al, USPGPUB No. 2016/0179887, filed on 23 December 2014, and published on 23 June 2016.
As per dependent claim 29, Broecheler, in combination with Jiang, Hoa, and Lisonbee, discloses:
The method of claim 1, wherein said executing comprises performing a set operation on the initial vertex set, the output vertex sets, or a combination thereof, wherein said performing the set operation comprises performing the set operation by applying a UNION operator {See Lisonbee, [0029], wherein this reads over “For example, graph execution can be accomplished by unioning vertex tables with each other, and unioning edge tables with each other and the loading the data into a distributed graph processing engine, such as GraphX.TM. or other engines”}, an INTERSECT operator, or a MINUS operator on the initial vertex set, the output vertex sets, or a combination thereof7. 

	Broecheler is directed to the invention of a graph database having a plurality of vertex-centric indices.  Broecheler fails to disclose the claimed feature of “performing a set operation on the initial vertex set, the output vertex sets, or a combination thereof, wherein said performing the set operation comprises performing the set operation by applying a UNION operator, an INTERSECT operator, or a MINUS operator on the initial vertex set, the output vertex sets, or a combination thereof.”
	Lisonbee is directed to the invention of graph operations.  Lisonbee discloses a system for orchestrating a table operation of data with a graph operation of the data.  Specifically, Lisonbee .
Claim(s) 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler, USPGPUB No. 2018/0081937, filed on 5 November 2015, and published on 22 March 2018, in view of Jiang et al, USPGPUB No. 2012/00524247, filed on 27 August 2010, and published on 1 March 2012.
As per independent claim 34, Broecheler, in combination with Jiang, discloses:
A method for querying a graph model, comprising:

receiving an initial vertex set for one or more query blocks {See Broecheler, [0023], wherein this reads over “At 302, vertex-centric indices for a graph database are generated. Graph database queries are often formed from the perspective of a vertex.”}; and

executing the one or more query blocks to generate respective output vertex sets , the output vertex sets and the initial vertex set being enabled to interconnect in a vertex-set-flow graph based on the query blocks8 {See Broecheler, [0023], wherein this reads over “For example, a query may desire to identify edges of a particular vertex that match the query. In another example, a query may desire to identify an adjacent/neighbor vertex connected to the subject vertex that matches the query criteria. Rather than traversing an entire large graph of the entire dataset to locate a desired edge and/or vertex, a separate vertex-centric index for each vertex may be generated to enable fast vertex-centric query processing”}, wherein said executing comprises calculating a runtime attribute in a selected query block of the one or more query blocks {See Jiang, [0051], wherein this reads over “More specifically, instructions are provided to process segments of data, identify the order of path expressions within the data stream, create a tree structure based upon the order of path expressions, and to create a filter for each node of the tree, wherein the filter(s) process the input stream. In addition, instructions are provided to associate an accumulator object with each path query. The accumulator object provides support for mathematical manipulation of each data element that satisfies a path expression according to an accumulator function.”}, wherein: 

the method further comprises filtering edges or vertices in the selected block via a condition expression based on the runtime attribute {See Jiang, [0051], wherein this reads over “More specifically, instructions are provided to process segments of data, identify the order of path expressions within the data stream, create a tree structure based upon the order of path expressions, and to create a filter for each node of the tree, wherein the filter(s) process the input stream. In addition, instructions are provided to associate an accumulator object with each path query. The accumulator object provides support for mathematical manipulation of each data element that satisfies a path expression according to an accumulator function.”}; or

said calculating comprises performing a two-stage operation comprising: 

performing a first-stage operation to calculate the runtime attribute; and 

performing a second-stage operation to process the runtime attribute calculated via the first-stage operation9. 

Broecheler is directed to the invention of identifying edges and vertices of a query.  Broecheler fails to expressly disclose the claimed feature of “the method further comprises filtering edges or vertices in the selected block via a condition expression based on the runtime attribute.”
	Jiang is directed to the invention of processing a data stream wherein selected path expressions are ordered based upon the hierarchy, and a tree structure is created that corresponds to the hierarchy.  
As per the claimed feature of “the method further comprises filtering edges or vertices in the selected block via a condition expression based on the runtime attribute,” Jiang discloses that “instructions are provided to process segments of data, identify the order of path expressions within the data stream, create a tree structure based upon the order of path expressions, and to create a filter for each node of the tree, wherein the filter(s) process the input stream” so that “[t]he accumulator object provides support for mathematical manipulation of each data element that satisfies a path expression according to an accumulator function.”  See Jiang, [0051].  That is, Jiang discloses that a filter may be created for each node of the tree (i.e. filtering edges or vertices) may be made when path expressions are received within the data stream (i.e. via a condition expression based on the runtime attribute).  Wherein Broecheler is directed to an invention for identifying edges and vertices, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Broecheler with that of Jiang for the predictable result of a system wherein edges or vertices may be filtered according to the invention of Jiang.
As per dependent claim 35, Broecheler, in combination with Jiang, discloses:
10 {See Broecheler, Figure 1A}.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the allowable subject matter have been considered but are moot in view of the newly cited prior art rejection.  It is noted that while indicated as previously allowable, claim 13 in review contains ambiguities and subject matter which would not put the instant application in condition for allowance.  Accordingly, a second Non-Final rejection is being issued herewithin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Paul Kim/
Examiner
Art Unit 2152
25 February 2022



/PK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the claimed feature of “the output vertex sets and the initial vertex set being enabled to interconnect in a vertex-set-flow graph based on the query blocks” contains enabling language (i.e. “enabled to interconnect”) which is considered an intended use.  For the purposes of the instant examination, it is noted that said claimed feature lacks patentable weight.
        2 The Examiner notes that the claimed feature of “calculating a local accumulator…” is optionally recited as the “wherein said calculating the accumulator comprises” limitation contains an “or” clause.  Accordingly, wherein the instant examination has provided prior art for the “calculating one or more groupby accumulators” limitation, the “calculating a local accumulator…” limitation lacks patentable weight for the purposes of the instant examination.
        
        3 The Examiner notes that the claimed feature of “calculating a global accumulator…” is optionally recited as the “wherein said calculating the accumulator comprises” limitation contains an “or” clause.  Accordingly, wherein the instant examination has provided prior art for the “calculating one or more groupby accumulators” limitation, the “calculating a global accumulator…” limitation lacks patentable weight for the purposes of the instant examination.
        
        4 The Examiner notes that the claimed feature of “enabling the output vertex sets and the initial vertex set to interconnect in the vertex-set-flow graph having a directed acyclic graph (DAG) shape” contains enabling language (i.e. “enabling… to interconnect”) which is considered an intended use.  For the purposes of the instant examination, it is noted that said claimed feature lacks patentable weight.
        
        5 The Examiner notes that the claimed feature of “wherein said executing comprises executing the one or more query blocks including a vertex block, an output vertex set of the vertex block being a subset of an input vertex set of the vertex block” is optionally recited.  As the “or” condition allows for the selection of the subsequent second condition (i.e. “… including an edge block…”), the aforementioned limitation is conditional and lacks patentable weight for the purposes of the examination.
        6 The Examiner notes that the claimed feature of “wherein said updating comprises updating via a runtime attribute operation in a selected query block of the one or more query blocks” is optionally recited.  As the “or” condition allows for the selection of the subsequent second condition (i.e. “… updating via a runtime attribute operation…”), the aforementioned limitation is conditional and lacks patentable weight for the purposes of the examination.
        7 The Examiner notes that the claimed features of “an INTERSECT operator, or a MINUS operator on the initial vertex set” are optionally recited.  As the “or” condition allows for the selection of operations (i.e. “INTERSECT operator” AND “MINUS operator”), the aforementioned limitation is conditional and lacks patentable weight for the purposes of the examination.
        8 The Examiner notes that the claimed feature of “the output vertex sets and the initial vertex set being enabled to interconnect in a vertex-set-flow graph based on the query blocks” contains enabling language (i.e. “enabled to interconnect”) which is considered an intended use.  For the purposes of the instant examination, it is noted that said claimed feature lacks patentable weight.
        9 The Examiner notes that the limitation of “said calculating comprises performing a two-stage operation…” is optionally recited and lacks patentable weight for the purposes of this examination.
        10 The Examiner notes that the claimed feature of “enabling the output vertex sets and the initial vertex set to interconnect in the vertex-set-flow graph having a directed acyclic graph (DAG) shape” contains enabling language (i.e. “enabling… to interconnect”) which is considered an intended use.  For the purposes of the instant examination, it is noted that said claimed feature lacks patentable weight.